Appeal from an order of the Supreme Court, Ontario County (Craig J. Doran, A.J.), entered October 10, 2013 in a personal injury action. The order granted plaintiffs’ motion for summary judgment on the issue of defendants’ negligence.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 18, 2014,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P, Fahey, Peradotto, Sconiers and Valentino, JJ.